Citation Nr: 0216100	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  99-03 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
history of epilepsy with grand mal and petit mal seizures.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
November 1966.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a February 1998 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On August 29, 2002, the Board entered a decision that denied 
the veteran's claims on appeal.   However, it subsequently 
came to the Board's attention that pertinent evidence 
submitted by the veteran to the RO was not made part of the 
record on appeal.  By separate Order, the August 29, 2002, 
Board decision is being vacated.


REMAND

As noted, this appeal originally arose from a February 1998 
rating decision.  On August 29, 2002, the Board entered a 
decision that denied the veteran's claims on appeal.

A review of the claims file reveals that in a June 25, 2002 
letter sent in conjunction with a June 24, 2002 supplemental 
statement of the case, the veteran was advised that he had 60 
days to provide additional comment on the issues on appeal.  
In a document received at the RO on July 2, 2002, the veteran 
essentially indicated that he had no additional evidence to 
submit.  In a July 22, 2002 letter sent in conjunction with 
another June 24, 2002 supplemental statement of the case, the 
veteran was again advised that he had 60 days to provide 
additional comment on the issues on appeal.  In a document 
received at the RO on July 26, 2002 (evidently subsequent to 
the time that the RO had dispatched the case to the Board), 
the veteran indicated that he wanted his appeal to continue 
without waiting for the 60 day response period to elapse.  
However, stapled to the July 26, 2002 document were letters 
constituting evidence pertinent to the issues on appeal.  The 
evidence was not accompanied by a waiver of RO consideration, 
nor was it addressed in a supplemental statement of the case 
in accordance with 38 U.S.C.A. § 19.37.  As indicated, it was 
also not part of the record before the Board when the 
decision of August 29, 2002, was rendered. 

Based on the foregoing, the RO should consider the evidence 
received on July 26, 2002, and issue the veteran a 
supplemental statement of the case in addition to any other 
action required consistent with applicable regulations and 
statutes.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

All of the pertinent evidence of record 
should be reviewed by the RO.  If the 
benefits sought are not granted in full, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




